Citation Nr: 0700181	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-07 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision.   


FINDING OF FACT

The veteran's back disability did not manifest in service or 
for seven years after service discharge and the preponderance 
of the evidence is against finding that it is related to 
service. 


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2002 and 
June 2004.  The RO specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claim.  He was also notified 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal as 
outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

The veteran asserts that he injured his back while stationed 
in Vietnam.  He contends that the helicopter he was in came 
under enemy fire and he fell out of it backwards about 30 
feet from the ground.  This fall caused the veteran to land 
on his back and also on his 90 pound pack.    

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a 10 percent degree within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, 
this presumption does not apply as arthritis did not manifest 
to a 10 percent degree within one year of service discharge, 
as discussed below.

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
veteran's DD Form 214 reflects his specialty was light 
weapons infantry and he received the Combat Infantryman 
Badge.  He served in Vietnam from November 1969 to October 
1970.  Based on these factors, the Board finds that the 
appellant is a combat veteran and his assertions as to his 
back injury during combat are presumed true as they are 
consistent with his service.

The veteran has a current low back disability.  An August 
2004 VA examination report noted diagnoses of severe L2-L3 
and L4-L5 spinal stenosis with large superiorly displaced 
left posterolateral herniated disc fragment at L2-L3, 
moderate to severe L3-L4 spinal stenosis, mild L1-L2 spinal 
canal stenosis and asymmetrical L5-S1 posterior disc bulging, 
and chronic moderate left L5 radiculopathy.   

Service medical records are negative for complaints or 
findings of a low back disability.  The examination at 
service discharge showed a normal spine/musculoskeletal 
evaluation.  On the Report of Medical History at service 
discharge, the veteran initially indicated a positive 
response and then crossed out his response to indicate a 
negative response to whether he had or had had back trouble.  

Following service, the first documented treatment for a low 
back disability was a December 1978 record from R. Juang, 
M.D.  A 1972 VA examination report does not show that the 
veteran complained of back problems and the examiner noted a 
negative musculoskeletal evaluation.  In any case, the first 
indication of a disability was seven years after service and 
in the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).
  
There are two opinions which address the etiology of the 
veteran's current back disability.  First, in a November 2002 
letter, R. Juang, M.D., noting his 25 year history of 
treating the veteran, opined that it was as likely as not 
that the veteran's back disability was "directly linked to 
or had [its] early onset as a result of combat injury in 
Vietnam as reported to me by the Vietnam Combat Veteran."  

Second, in an August 2004 VA examination report, the VA 
examiner indicated that he reviewed the claims folder in 
conjunction with his examination of the veteran.  The 
examiner stated that it was difficult to define the etiology 
of the veteran's disability.  The examiner noted that the 
veteran did significant power lifting post service which 
could have resulted in his current disability.  He further 
stated that had the veteran not done any power lifting or any 
heavy physical labor after service then it could be at least 
as likely as not that his back disability was related to and 
consistent with his helicopter fall in service.  In 
conclusion, the examiner found it was more likely that the 
veteran's current back disability was related to his years of 
power lifting and physical labor rather than related to a 
back injury in service.  To support his conclusion, he also 
cited to the lack of on-going evidence of a single episode of 
a low back disability in service or any other evidence until 
1978.       

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the VA examination opinion is more 
complete and thorough than that of Dr. Juang.  The VA 
examination report was based upon a through review of the 
claims folder and specifically took into account Dr. Juang's 
opinion.  The VA examiner offered a thorough discussion and 
extensive support for his opinion, while Dr. Juang's opinion 
is based on the veteran's account of the etiology of his 
disability.  Therefore, the Board finds the VA examination 
report is more probative than Dr. Juang's letter.    

The Board notes the VA examiner's finding that the veteran's 
low back disability could be the result of service if not for 
his history of heaving lifting.  In a November 2004 
statement, the veteran denied power lifting and indicated 
that he had only lifted light weights.  However, Social 
Security Administration records show that the veteran injured 
his vertebral column in September 2002 while moving barrels.  
The veteran indicated that his most significant job was as a 
graphics technician for more than 27 years.  He indicated 
that his heaviest weight lifted on the job was 50 or 100 
pounds or more.  It was added that he frequently lifted 50 
pounds or more, and that this included carrying boxes of 
paper 20 feet several times a day.  Also, an October 2002 VA 
clinical record confirms that the veteran's job in utility 
required heavy lifting.  It is apparent from the veteran's 
work history that he lifted heavy objects and performed heavy 
physical labor in the years after service, further supporting 
the August 2004 opinion.  Therefore, based upon the evidence 
as a whole, the Board finds that service connection for a low 
back disability is not warranted. 

While the veteran has suggested that he currently has a low 
back disability related to service, as a lay person, he has 
no competence to give a medical opinion on the diagnosis of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran's low back disability is related to service.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a low back disability is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


